DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 1/19/2021.
Claims 1-20 are pending and have been examined.
Claims 1-3,6-8,11-14,17 and 20 are rejected.
Claims 4-5,9-10,15-16 and 18-19 are objected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/22/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/075808 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20170302547 A1).

As to claim 1, Wang et al. teaches a packet communication method, comprising: generating, by a first device, a first packet for transmission to a second device (See ¶ [0042], Teaches that the information sent by the first network device to the second network device may be generated by the first network device. A first network device sends, to a second network device, information used to establish at least two BFD sessions), 
wherein the second device is configured to provide network performance information (See ¶¶ [0045], [0004], Teaches that the first network device receives information that is used to establish at least two BFD sessions and sent by the second network device. The BFD can be used to detect whether a path between two network devices is faulty, including whether a port is faulty, whether a link is faulty, whether the network devices are faulty, and the like), 
wherein the first packet includes: a first control message including a first bi-directional forwarding detection (BFD) session information, wherein the first control message includes a poll value that indicates that the first device is expecting to receive a packet from the second device, a first identifier associated with the first device, and a first payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part); 
and sending the first packet to the second device (See ¶¶ [0042], [0054], Teaches that a first network device sends, to a second network device, information used to establish at least two BFD sessions, where the information includes information about a first aggregated port, information about a second aggregated port, an identifier of a first port, a session identifier associated with the identifier of the first port, an identifier of a second port, and a session identifier associated with the identifier of the second port.). 

As to claim 12, Wang et al. teaches a first device, comprising a processor configured to implement a method, comprising: generate a first packet for transmission to a second device (See ¶¶ [0042], [0080], Teaches that the information sent by the first network device to the second network device may be generated by the first network device. A first network device sends, to a second network device, information used to establish at least two BFD sessions. The network device 400 includes at least two components such as components 120-1 and 120-2, one or more processors 420, and one or more memories 430 that are interconnected using a system bus 410), 
wherein the second device is configured to provide network performance information (See ¶¶ [0045], [0004], Teaches that the first network device receives information that is used to establish at least two BFD sessions and sent by the second network device. The BFD can be used to detect whether a path between two network devices is faulty, including whether a port is faulty, whether a link is faulty, whether the network devices are faulty, and the like), 
wherein the first packet includes: a first control message including a first bi-directional forwarding detection (BFD) session information, wherein the first control message includes a poll value that indicates that the first device is expecting to receive a packet from the second device, a first identifier associated with the first device, and a first payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part); 
and send the first packet to the second device (See ¶¶ [0042], [0054], Teaches that a first network device sends, to a second network device, information used to establish at least two BFD sessions, where the information includes information about a first aggregated port, information about a second aggregated port, an identifier of a first port, a session identifier associated with the identifier of the first port, an identifier of a second port, and a session identifier associated with the identifier of the second port.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170302547 A1) and further in view of Katz et al. (“Bidirectional Forwarding Detection (BFD) – RFC5880”, NPL hereinafter RFC5880).

As to claim 2, Wang et al. teaches the method according to claim 1 above. Wang et al. further teaches a second identifier associated with the second device, and a second payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880.  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part). 
However, it does not expressly teach further comprising: receiving, by the first device after sending the first packet, a second packet from the second device, wherein the second packet includes: a second control message including a second BFD session information, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet; and determining, after receiving the second packet, that the second device is configured to provide network performance information using one or more additional packets that belong to a packet type comprising the first and second packets.
RFC5880, from analogous art, teaches further comprising: receiving, by the first device after sending the first packet, a second packet from the second device, wherein the second packet includes: a second control message including a second BFD session information, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet (See Sect. 6.5, Teaches that A Poll Sequence is an exchange of BFD Control packets that is used in some circumstances to ensure that the remote system is aware of parameter changes.  It is also used in Demand mode (see section 6.6) to validate bidirectional connectivity. A Poll Sequence consists of a system sending periodic BFD Control packets with the Poll (P) bit set.  When the other system receives a   Poll, it immediately transmits a BFD Control packet with the Final (F) bit set, independent of any periodic BFD Control packets it may be sending (see section 6.8.7).  When the system sending the Poll sequence receives a packet with Final, the Poll Sequence is terminated, and any subsequent BFD Control packets are sent with the Poll bit cleared.  A BFD Control packet MUST NOT have both the Poll (P) and Final (F) bits set. If periodic BFD Control packets are already being sent (the remote system is not in Demand mode), the Poll Sequence MUST be performed by setting the Poll (P) bit on those scheduled periodic transmissions; additional packets MUST NOT be sent. After a Poll Sequence is terminated, the system requesting the Poll Sequence will cease the periodic transmission of BFD Control packets if the remote end is in Demand mode; otherwise, it will return to the periodic transmission of BFD Control packets with the Poll (P) bit clear.  Typically, the entire sequence consists of a single packet in each direction, though packet losses or relatively long packet latencies may result in multiple Poll packets to be sent before the sequence terminates),
determining, after receiving the second packet, that the second device is configured to provide network performance information using one or more additional packets that belong to a packet type comprising the first and second packets (See Sect. 4.1, Teaches that Diagnostic (Diag) and State (Sta) fields provide network performance information. A diagnostic code specifying the local system’s reason for the  last change in session state. The current BFD session state as seen by the transmitting system.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of RFC5880 into 
One of ordinary skill in the art would have been motivated because it allows one . to comply with the Internet Engineering Task Force (IETF) standard for Bidirectional Forwarding Detection (BFD) (See RFC5880 Pg. 1).

As to claim 8, Wang et al. teaches a packet communication method, comprising: receiving, by a second device, a first packet from a first device (See ¶ [0042], Teaches that the information sent by the first network device to the second network device may be generated by the first network device. A first network device sends, to a second network device, information used to establish at least two BFD sessions), 
wherein the second device is configured to provide network performance information (See ¶¶ [0045], [0004], Teaches that the first network device receives information that is used to establish at least two BFD sessions and sent by the second network device. The BFD can be used to detect whether a path between two network devices is faulty, including whether a port is faulty, whether a link is faulty, whether the network devices are faulty, and the like), 
wherein the first packet includes: a first control message including a first bi-directional forwarding detection (BFD) session information, wherein the first control message includes a poll value that indicates that the first device is expecting to receive a packet from the second device, a first identifier associated with the first device, and a first payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part); 
wherein the second packet includes: a second control message including a second BFD session information, a second identifier associated with the second device, and a second payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880.  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part). 
However, it does not expressly teach sending, by the second device to the first device, a second packet in response to receiving the first packet, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet.
RFC5880, from analogous art, teaches sending, by the second device to the first device, a second packet in response to receiving the first packet, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet (See Sect. 6.5, Teaches that A Poll Sequence is an exchange of BFD Control packets that is used in some circumstances to ensure that the remote system is aware of parameter changes.  It is also used in Demand mode (see section 6.6) to validate bidirectional connectivity. A Poll Sequence consists of a system sending periodic BFD Control packets with the Poll (P) bit set.  When the other system receives a   Poll, it immediately transmits a BFD Control packet with the Final (F) bit set, independent of any periodic BFD Control packets it may be sending (see section 6.8.7).  When the system sending the Poll sequence receives a packet with Final, the Poll Sequence is terminated, and any subsequent BFD Control packets are sent with the Poll bit cleared.  A BFD Control packet MUST NOT have both the Poll (P) and Final (F) bits set. If periodic BFD Control packets are already being sent (the remote system is not in Demand mode), the Poll Sequence MUST be performed by setting the Poll (P) bit on those scheduled periodic transmissions; additional packets MUST NOT be sent. After a Poll Sequence is terminated, the system requesting the Poll Sequence will cease the periodic transmission of BFD Control packets if the remote end is in Demand mode; otherwise, it will return to the periodic transmission of BFD Control packets with the Poll (P) bit clear.  Typically, the entire sequence consists of a single packet in each direction, though packet losses or relatively long packet latencies may result in multiple Poll packets to be sent before the sequence terminates).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of RFC5880 into Wang et al. to comply with the Internet Engineering Task Force (IETF) standard for Bidirectional Forwarding Detection (BFD).
 (See RFC5880 Pg. 1).

As to claim 13, Wang et al. teaches the method according to claim 1 above. Wang et al. further teaches a second identifier associated with the second device, and a second payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880.  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part). 

RFC5880, from analogous art, teaches wherein the processor is further configured to: receive, after the first packet is sent, a second packet from the second device, wherein the second packet includes: a second control message including a second BFD session information, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet (See Sect. 6.5, Teaches that A Poll Sequence is an exchange of BFD Control packets that is used in some circumstances to ensure that the remote system is aware of parameter changes.  It is also used in Demand mode (see section 6.6) to validate bidirectional connectivity. A Poll Sequence consists of a system sending periodic BFD Control packets with the Poll (P) bit set.  When the other system receives a   Poll, it immediately transmits a BFD Control packet with the Final (F) bit set, independent of any periodic BFD Control packets it may be sending (see section 6.8.7).  When the system sending the Poll sequence receives a packet with Final, the Poll Sequence is terminated, and any subsequent BFD Control packets are sent with the Poll bit cleared.  A BFD Control packet MUST NOT have both the Poll (P) and Final (F) bits set. If periodic BFD Control packets are already being sent (the remote system is not in Demand mode), the Poll Sequence MUST be performed by setting the Poll (P) bit on those scheduled periodic transmissions; additional packets MUST NOT be sent. After a Poll Sequence is terminated, the system requesting the Poll Sequence will cease the periodic transmission of BFD Control packets if the remote end is in Demand mode; otherwise, it will return to the periodic transmission of BFD Control packets with the Poll (P) bit clear.  Typically, the entire sequence consists of a single packet in each direction, though packet losses or relatively long packet latencies may result in multiple Poll packets to be sent before the sequence terminates),
and determine, after the second packet is received, that the second device is configured to provide network performance information using one or more additional packets that belong to a packet type comprising the first and second packets (See Sect. 4.1, Teaches that Diagnostic (Diag) and State (Sta) fields provide network performance information. A diagnostic code specifying the local system’s reason for the  last change in session state. The current BFD session state as seen by the transmitting system.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of RFC5880 into Wang et al. to comply with the Internet Engineering Task Force (IETF) standard for Bidirectional Forwarding Detection (BFD).
 (See RFC5880 Pg. 1).

As to claim 17, Wang et al. teaches a second device, comprising a processor configured to implement a method, comprising: receive a first packet from a first device (See ¶ [0042], Teaches that the information sent by the first network device to the second network device may be generated by the first network device. A first network device sends, to a second network device, information used to establish at least two BFD sessions), 
wherein the second device is configured to provide network performance information (See ¶¶ [0045], [0004], Teaches that the first network device receives information that is used to establish at least two BFD sessions and sent by the second network device. The BFD can be used to detect whether a path between two network devices is faulty, including whether a port is faulty, whether a link is faulty, whether the network devices are faulty, and the like), 
wherein the first packet includes: a first control message including a first bi-directional forwarding detection (BFD) session information, wherein the first control message includes a poll value that indicates that the first device is expecting to receive a packet from the second device, a first identifier associated with the first device, and a first payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part); 
wherein the second packet includes: a second control message including a second BFD session information, a second identifier associated with the second device, and a second payload part (See ¶¶ [0054], [0055], [0056], and Figs. 3A &3B,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880.  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). The context field is a payload part). 
However, it does not expressly teach send, to the first device, a second packet in response to the first packet being received, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet.
RFC5880, from analogous art, teaches send, to the first device, a second packet in response to the first packet being received, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet (See Sect. 6.5, Teaches that A Poll Sequence is an exchange of BFD Control packets that is used in some circumstances to ensure that the remote system is aware of parameter changes.  It is also used in Demand mode (see section 6.6) to validate bidirectional connectivity. A Poll Sequence consists of a system sending periodic BFD Control packets with the Poll (P) bit set.  When the other system receives a   Poll, it immediately transmits a BFD Control packet with the Final (F) bit set, independent of any periodic BFD Control packets it may be sending (see section 6.8.7).  When the system sending the Poll sequence receives a packet with Final, the Poll Sequence is terminated, and any subsequent BFD Control packets are sent with the Poll bit cleared.  A BFD Control packet MUST NOT have both the Poll (P) and Final (F) bits set. If periodic BFD Control packets are already being sent (the remote system is not in Demand mode), the Poll Sequence MUST be performed by setting the Poll (P) bit on those scheduled periodic transmissions; additional packets MUST NOT be sent. After a Poll Sequence is terminated, the system requesting the Poll Sequence will cease the periodic transmission of BFD Control packets if the remote end is in Demand mode; otherwise, it will return to the periodic transmission of BFD Control packets with the Poll (P) bit clear.  Typically, the entire sequence consists of a single packet in each direction, though packet losses or relatively long packet latencies may result in multiple Poll packets to be sent before the sequence terminates).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of RFC5880 into Wang et al. to comply with the Internet Engineering Task Force (IETF) standard for Bidirectional Forwarding Detection (BFD).
 (See RFC5880 Pg. 1).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170302547 A1) and Katz et al. (“Bidirectional Forwarding Detection (BFD) – RFC5880”, NPL hereinafter RFC5880) and further in view of JANG HYUN WOO et al. (KR 20160131532 A).

As to claim 3, the combination of Wang et al. and RFC5880 teaches the method according to claim 2 above. However, it does not expressly teach wherein the determining that the second device is configured to provide network performance information using one or more additional packets comprises: determining that a first length of the second packet exceeds a sum of a second length of a header of the second packet and a third length of the second control message; or determining that the second packet includes the final flag value; or determining that the second packet includes the second identifier.
JANG HYUN WOO et al., from analogous art, teaches wherein the determining that the second device is configured to provide network performance information using one or more additional packets comprises: determining that a first length of the second packet exceeds a sum of a second length of a header of the second packet and a third length of the second control message; or determining that the second packet includes the final flag value; or determining that the second packet includes the second identifier (See ¶ [0021], Teaches that the timer period of the BFD session is determined using the Poll sequence. The Poll sequence includes transmission (reception) of a BFD Control packet with a Poll bit (BFD Control packet) and reception (transmission) of a BFD Control packet with a Final bit.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JANG HYUN WOO et al. into the combination of Wang et al. and RFC5880 to receive a seamless service by restoring a failure in a shortest time in the event of a failure in a network system.
One of ordinary skill in the art would have been motivated because it allows one to receive a seamless service by restoring a failure in a shortest time in the event of a failure in a network system (See JANG HYUN WOO et al. ¶ [0002]).

As to claim 14, the combination of Wang et al. and RFC5880 teaches the device according to claim 13 above. However, it does not expressly wherein the determine that the second device is configured to provide network performance information using one or more additional packets comprises: determine that a first length of the second packet exceeds a sum of a second length of a header of the second packet and a third length of the second control message; or determine that the second packet includes the final flag value; or determine that the second packet includes the second identifier.
JANG HYUN WOO et al., from analogous art, teaches wherein the determine that the second device is configured to provide network performance information using one or more additional packets comprises: determine that a first length of the second (See ¶ [0021], Teaches that the timer period of the BFD session is determined using the Poll sequence. The Poll sequence includes transmission (reception) of a BFD Control packet with a Poll bit (BFD Control packet) and reception (transmission) of a BFD Control packet with a Final bit.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JANG HYUN WOO et al. into the combination of Wang et al. and RFC5880 to receive a seamless service by restoring a failure in a shortest time in the event of a failure in a network system.
One of ordinary skill in the art would have been motivated because it allows one to receive a seamless service by restoring a failure in a shortest time in the event of a failure in a network system (See JANG HYUN WOO et al. ¶ [0002]).

Claims 6, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170302547 A1) and Katz et al. (“Bidirectional Forwarding Detection (BFD) – RFC5880”, NPL hereinafter RFC5880) and further in view of Attarwala et al. (US 20180198723 A1).

As to claim 6, the combination of Wang et al. and RFC5880 teaches the method according to claim 2 above. Wang et al. further teaches wherein the first payload part is (See ¶¶ [0056], [0055], Teaches that the context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). A protocol data unit type (PDU type) field is used to identify a sub session map. A PDU length field carries a PDU length.), 
wherein the first device, after receiving the second packet, performs: sending to the second device a third packet that includes: the first control message, the first identifier, and a third payload part formatted in the TLV format associated with the padding technique, wherein the third payload part includes the poll value, and wherein the third payload part includes a value field that includes a pre-determined number of octets added to the number of octets (See ¶¶ [0054], [0055], [0056], and Figs. 3A, 3B & 3C,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1).). 
However, it does not expressly teach wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value, and in response to determining an absence of a reception of a packet from the second device after sending the third packet, determining that an actual link MTU value is the first link MTU value.
Attarwala et al., from analogous art, teaches wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value, and in response to determining an absence of a reception of a packet from the second device after sending the third packet, determining that an actual link MTU value is the first link MTU value (See ¶¶ [0033], [0037] and Fig. 5, Teaches that R1 generates a path MTU (PMTU) request with the current MTU test value as the data of the PMTU request. The block 514 executes until the MTU test value converges towards a certain value. Fig. 5 shows a path ending without receiving a response (502 to end). Thus, the MTU test value is the MTU value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Attarwala et al. into the combination of Wang et al. and RFC5880 to determine a PMTU for the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a PMTU for the network (See Attarwala et al. ¶ [0005]).

As to claim 11, the combination of Wang et al. and RFC5880 teaches the method according to claim 8 above. Wang et al. further teaches wherein the first payload part is formatted in a type-length-value (TLV) format associated with a padding technique, wherein the first payload part includes a field whose value corresponds to a number of octets (See ¶¶ [0056], [0055], Teaches that the context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). A protocol data unit type (PDU type) field is used to identify a sub session map. A PDU length field carries a PDU length.), 
after sending the second packet, performs: receiving from the first device a third packet that includes: the first control message, the first identifier, and a third payload part formatted in the TLV format associated with the padding technique, wherein the (See ¶¶ [0054], [0055], [0056], and Figs. 3A, 3B & 3C,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1).). 
However, it does not expressly teach wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value, wherein the second device; and 
Attarwala et al., from analogous art, teaches wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value, wherein the second device; and determining, by the second device, a lack of transmission of another packet to the first device in response to determining that the third packet is erroneous or corrupted (See ¶¶ [0033], [0037] and Fig. 5, Teaches that R1 generates a path MTU (PMTU) request with the current MTU test value as the data of the PMTU request. The block 514 executes until the MTU test value converges towards a certain value. Fig. 5 shows a path ending without receiving a response (502 to end). Thus, the MTU test value is the MTU value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Attarwala et al. into the combination of Wang et al. and RFC5880 to determine a PMTU for the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a PMTU for the network (See Attarwala et al. ¶ [0005]).

As to claim 20, the combination of Wang et al. and RFC5880 teaches the device according to claim 17 above. Wang et al. further teaches wherein the first payload part is formatted in a type-length-value (TLV) format associated with a padding technique, wherein the first payload part includes a field whose value corresponds to a number of octets (See ¶¶ [0056], [0055], Teaches that the context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1). A protocol data unit type (PDU type) field is used to identify a sub session map. A PDU length field carries a PDU length.), 
wherein the processor of the second device, after the second packet is sent, is configured to perform: receive from the first device a third packet that includes: the first control message, the first identifier, and a third payload part formatted in the TLV format associated with the padding technique, wherein the third payload part includes the poll value, and wherein the third payload part includes a value field that includes a pre-determined number of octets added to the number of octets (See ¶¶ [0054], [0055], [0056], and Figs. 3A, 3B & 3C,  Teaches that the information used to establish the two BFD sessions may be carried in one BFD control packet, or may be separately carried in two BFD control packets. For a poll (P) field and a final (F) field, refer to the description in RFC 5880 (If P set, the transmitting system is requesting verification of connectivity, or of a parameter change, and is expecting a packet with the Final (F) bit in reply).  A return code field may be used to query a remote-end supported mode. FIG. 3B shows an implementation solution of the context field in FIG. 3A. As shown in FIG. 3B, the context field in FIG. 3A carries the identifier of the first port and another context. With reference to the example in FIG. 1, a local discriminator field may carry a discriminator of the port 130-1. A discriminator of a port is used by a network device to uniquely identify a local port, and may be allocated by the network device, or may be obtained in another manner, for example, specified by a user. The context field shown in FIG. 3B uses a sub type-length-value-value (sub-TLV-value), to carry the information about the first aggregated port (for example, the information about the aggregated port 130), the information about the second aggregated port (for example, the information about the aggregated port 130′), and the session identifier associated with the identifier of the first port (for example, the port 130-1).). 
However, it does not expressly teach wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value; and determine a lack of transmission of another packet to the first device in response to a determination that the third packet is erroneous or corrupted.
Attarwala et al., from analogous art, teaches wherein a length of the first packet is equal to a first link maximum transmission unit (MTU) value; and determine a lack of transmission of another packet to the first device in response to a determination that the third packet is erroneous or corrupted (See ¶¶ [0033], [0037] and Fig. 5, Teaches that R1 generates a path MTU (PMTU) request with the current MTU test value as the data of the PMTU request. The block 514 executes until the MTU test value converges towards a certain value. Fig. 5 shows a path ending without receiving a response (502 to end). Thus, the MTU test value is the MTU value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Attarwala et al. into the combination of Wang et al. and RFC5880 to determine a PMTU for the network.
(See Attarwala et al. ¶ [0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170302547 A1) and further in view of Addepalli et al. (US 9258234 B1).

As to claim 7, Wang et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising: starting a timer, by the first device, when the first packet is sent; determining an absence of a reception of a second packet from the second device before an expiration of the timer, wherein the second packet belongs to a packet type comprising the first packet; and determining, after the determining of the absence of the second packet, that the second device is unable to provide network performance information using one or more additional packets that belong to the packet type.
Addepalli et al., from analogous art, teaches further comprising: starting a timer, by the first device, when the first packet is sent; determining an absence of a reception of a second packet from the second device before an expiration of the timer, wherein the second packet belongs to a packet type comprising the first packet; and determining, after the determining of the absence of the second packet, that the second device is unable to provide network performance information using one or more additional packets that belong to the packet type (See Col. 2 Ln. 50,Teaches that network device includes a memory, programmable processor(s), and a control unit configured to execute a timer, receive one or more packets provided by a BFD protocol, detect, based on the received one or more packets, a congestion condition associated with a link via which the network device is coupled to a network, adjust, based on the detected congestion condition, a session detection time defined by the timer, and in response to a failure to receive a BFD packet within the session detection time defined by the timer, detect a failure of the link).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Addepalli et al. into Wang et al. to dynamically adjusting an expected interval for periodic communications used by devices for detecting connectivity failure.
One of ordinary skill in the art would have been motivated because it allows one to dynamically adjusting an expected interval for periodic communications used by devices for detecting connectivity failure (See Addepalli et al. Col. 2 Ln. 13).

Allowable Subject Matter
Claims 4-5,9-10,15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Menon et al. (US 20170346709 A1) teaches in exemplary embodiments of the present invention, special metadata is added to link monitoring protocol messages 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        3/24/22

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/24/2022